Citation Nr: 1713099	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  16-39 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 1955 rating decision which changed the rating for the service-connected psychophysiologic reaction (previously rated as anxiety state with gastrointestinal (GI) symptoms) from 10 percent to 0 percent.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1948 to October 1949 and from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) which found that the rating decision of February 1955 was not clearly and unmistakably erroneous in reducing the rating of the service-connected psychophysiologic reaction of the GI tract, previously rated as "anxiety state with GI symptoms", from 10 to 0 percent, effective April 10, 1955.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon the advanced age of the Veteran.  38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1. By December 2014 rating decision, the RO found that the rating decision of February 1955 was not clearly and unmistakably erroneous in reducing the evaluation of the service connected psychophysiologic reaction of the GI tract, previously rated as "anxiety state with GI symptoms", from 10 percent to 0 percent.  

2. The February 1955 RO rating decision was consistent with, and was reasonably supported by, the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The RO's rating decision of February 1955 did not involve CUE.  38 U.S.C.A. §§ 5112, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The instant claim alleges CUE in a prior rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the impact of the VCAA in this matter is not necessary.

II. Analysis

The Veteran essentially contends that there was CUE in the February 1955 RO rating decision which he claims "improperly severed service connection for anxiety state, with GI symptoms".  He contends that in the February 1955 rating decision, the RO recharacterized his then service-connected anxiety state with GI symptoms to psychophysiologic reaction of the GI tract, and by doing this, VA "effectively and improperly severed service connection for the psychiatric disability".  The Veteran further contends that in changing the characterization of the service-connected disability, VA severed service connection for his psychiatric disability and rated his disability based solely on physical symptoms.  He also contends that VA did not follow the regulations (38 C.F.R. §3.9(d)(1955)) in effect at the time of the February 1955 rating decision, which stated that it was only permissible to sever service connection after a medical profession provided certification that the prior diagnosis on which service connection was predicated was not correct.  Finally, the Veteran contends that "[b]ecause of this error, service connection for this psychiatric disability (which is now recognized as PTSD) should be restored from April 10, 1955 (the date from which it was erroneously severed) onward".  

As a threshold matter, the Board finds that the arguments advanced by the Veteran and his attorney allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of this motion.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313."  It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The record reflects that in July 1954, the Veteran filed a claim for service connection for "stomach condition, February 1954".  
By October 1954 rating decision, the RO granted service connection for anxiety state with GI symptoms, and assigned a 10 percent rating, effective from June 30, 1954.  In the October 1954 rating decision, the RO concluded that there was no evidence of any nexus or gastrointestinal symptoms until a medical observation of the Veteran, in February 1954, for paroxysmal tachycardia.  It was noted that the Veteran's report of separation examination stated that he had been treated at various hospitals and medical installations in Germany because of palpitations, vomiting, and epigastric complaints, most likely of emotional origin.  It was also noted that a "VAHR" revealed a diagnosis of chronic gastritis and anxiety state, with dyspepsia, nausea, and vomiting, and that at service separation the Veteran felt fine and tolerated a full diet, and his mental attitude appeared normal.

In a VA psychiatric examination for adjudication purposes dated in November 1954, it was noted that the Veteran had a previous diagnosis of anxiety state with GI symptoms.  It was noted that the prevailing mood was one of anxiety, and that he reported his main difficulty was nausea which had been present for the past 4 years since his service in Korea.  He stated that the condition began after drinking water from a stream where he saw a human leg floating in the water, and that following this he developed the nausea that had persisted, in spite of the fact that he had been examined and treated by many physicians here and in Germany.  He felt he had ulcer in his stomach but none had been found in spite of extensive radiological examinations, and he indicated that he whenever he ate pork he felt nauseated and vomited.  He did not understand why the doctors had not advised him about the cause of the illness, and indicated that they had advised him there was no organic pathology and had given him no medication.  The diagnosis was psychophysiologic reaction of the gastrointestinal tract, manifested by nausea and vomiting.  

By February 1955 rating decision, the RO listed the issue as evaluation of service-connected anxiety state, and that the cited examination (dated in November 1954) showed mild psychophysiologic reaction of the gastrointestinal tract manifested by nausea and vomiting, and that the degree of incapacity was minimal.  The RO assigned a 0 percent rating, effective April 10, 1955, for psychophysiologic reaction of the gastrointestinal tract, formerly rated as anxiety reaction.

By March 1960 rating decision, the RO continued the 0 percent rating assigned for psychophysiologic GI reaction, noting that the January 1960 VA examination and medical certificate revealed no findings to warrant a change in the rating.  

In a memorandum dated in February 1979, the RO requested a reconciliation of the Veteran's diagnosis from the Chief of Compensation & Pension (C&P) Section, noting that the Veteran had been service-connected for a psychophysiologic reaction of the gastrointestinal tract which had been non-disabling since April 10, 1955, due to symptoms in service shown as palpitations, vomiting, and epigastric complaints, most likely of emotional origin.  It was noted that in January 1979, the Veteran was hospitalized with a diagnosis of schizophrenic reaction, chronic undifferentiated type, and that on a VA examination, the examiner indicated that a differential diagnosis should be established between a schizophrenic reaction, schizoaffective-type depressed, and the psychotic affective disorders like agitated psychotic depression and involutional melancholia.  The RO requested that the claims folder be reviewed for reconciliation of the Veteran's diagnoses of schizophrenia, chronic, undifferentiated type, anxiety state, chronic gastritis, and psychophysiologic reaction of the gastrointestinal tract.  The RO also requested that if the Veteran had a manifested psychosis, to indicate whether that was the result of his previously diagnosed neurosis.

In a May 1979 memorandum, the VA C&P staff psychiatrist indicated that the Veteran had been symptom-free for 25 years and opined that the Veteran's current psychiatric condition was not related to the anxiety state previously diagnosed as neurosis.

In a September 1979 rating decision, the RO concluded that the evidence showed that the Veteran's disabilities rendered him unable to be gainfully employed.  It was noted that the October 1962 rating decision was amended.  Also, the 0 percent rating assigned for the service-connected psychophysiologic reaction of the GI tract was continued, and the Veteran was found to be permanently and totally disabled (PT), effective October 2, 1978, from the non-service-connected schizophrenia, schizoaffective type, rated as 100 percent disabling.  

By February 2006 rating decision, the RO denied service connection for PTSD, schizophrenia, and depressive disorder.

By October 2006 rating decision, the RO again denied service connection for PTSD and depressive disorder.

By February 2010 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent rating effective July 19, 2005 (date of receipt of the Veteran's claim), and a 100 percent rating effective July 24, 2007.

The Board initially notes that for CUE to exist, either the correct facts, as they were known at that time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  In this case, the Veteran has essentially asserted that the regulatory provisions extant at the time were incorrectly applied, claiming that in the February 1955 rating decision, the RO did not follow 38 C.F.R. 3.9(d) (1955) because the RO improperly severed service connection for the psychiatric disability and rated the Veteran's disability based solely on physical symptoms.  The Board notes, however, that while the Veteran has cited the regulation for a severance of a service-connected disability due to clear and unmistakable error, it appears that in the February 1955 rating decision, the RO changed the diagnosis from anxiety state with GI symptoms, to psychophysiologic reaction of the GI tract, not intending to correct the prior diagnosis used as the basis for service connection, but rather to reflect the current medical evidence regarding the severity of the Veteran's disability, as well as to show that the Veteran's psychiatric disability had improved and his symptoms were considered minimal.  Moreover, although the diagnostic code was listed as 9100 in the October 1954 rating decision, and changed to 9502, as noted in the October 1962 rating decision, the Board notes that both of these diagnostic codes are for a mental/psychiatric condition and are both rated under a general schedule of rating disabilities for psychiatric conditions.  Therefore, there is no indication that in the February 1955 rating decision the Veteran's psychiatric disability was changed to a physical disability as alleged by the Veteran, and there is no indication that the RO severed service connection for this disability in the February 1955 rating decision.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

After reviewing the record, the Board concludes that it is not clear and unmistakable that the RO incorrectly applied a regulatory provision in effect at that time as the RO did not sever service connection in the February 1955 rating decision.  Although the Veteran presents a reasonable disagreement as to the outcome of the February 1955 rating decision, his challenge does not arise to the level of CUE, as he is ultimately disagreeing with the legal judgment of the RO adjudicator(s) that decided the claim at that time.  Accordingly, with regard to the CUE allegations, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the February 1955 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  There was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome in February 1955.  Thus, revision of the February 1955 rating decision on the grounds of CUE is not warranted. 


ORDER

The February 1955 RO rating decision which changed the rating for the service-connected psychophysiologic reaction (previously rated as anxiety state with GI symptoms) from 10 percent to 0 percent, did not contain CUE, and the appeal is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


